per curiam:
Appellant was found guilty of two violations of Act No. 220 of 1948 (33 L.P.R.A. § 1250), and ordered to serve six months in jail in each count, to be served concurrently. She assigns, in synthesis, that the trial court erred in weighing the evidence, that the latter was insufficient to support the conviction and that the case should have been heard by jury and not by the court, pursuant to the decision in Duncan v. Louisiana, 391 U.S. 145 (1968).
Assuming, without deciding, that the doctrine in Duncan, supra, is applicable, the same is not available to appellant (1) • since the trial was held prior to May 20, 1968, DeStefano v. Woods, 392 U.S. 631 (1968); and (2) for misdemeanors where the penalty is as much as two years of imprisonment, Jones v. Louisiana, 36 L.W. 3470 (June 11, 1968) — 392 U.S. 302 (1968).
The assignments based on the weighing and sufficiency of the evidence lack merit.
The fact that the undercover agent saw appellant sell bolita on several occasions and did not arrest her does *653not render his testimony of doubtful credibility, since he explained that he did not do it so as not to reveal his identity, since his mission was to procure the greatest quantity of evidence possible against the greatest number of persons who violated the Bolita Act.
As the Solicitor General indicates:
“The fact that the agent could not remember the persons to whom defendant sold bolita on previous occasions, or the manner in which she was dressed when she sold bolita to him the first time is not significant at all. The agent explained the manner and the places where the transactions occurred, the nature of his work, the term of duration of the investigation, and the area covered. Furthermore, said agent kept the notes taken immediately after the transactions with defendant, which were admitted in evidence. The undercover agent’s testimony, then, complied with all the rules established in People v. Ayala Ruiz, 93 P.R.R. 686 (1966), and is sufficient to support the conviction. See People v. Rivera, judgment of April 10, 1968; People v. Martínez, judgment of May 10,1968.
’ “On the other hand, the fact that the undercover agent indi-cátéd in his reports that defendant had jotted down the numbers and that at the trial he had testified that she had crossed out the numbers, does not have the significance which appellant seeks to attribute.to it. In his oral testimony the agent explained that he had made a mistake.in taking the note that she had jotted down the numbers, since she actually had crossed them out. Evidently, this insignificant mistake of the agent must not constitute ground for the reversal of the judgments.” (Italics in the original.)
Therefore, the judgments of January 3, 1967, rendered in this case by the Superior Court, Mayagüez Part, will be affirmed;
Mr. Justice'Santana Becerra concurs in the result.
_Q_